Citation Nr: 1503416	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-06 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 30 percent for right knee meniscectomy residuals, status post total knee replacement, exclusive of the period where a 100 percent rating was assigned from December 10, 2008, to February 1, 2010.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection, to include as secondary to service-connected bilateral knee disabilities, is warranted.

4.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as secondary to service-connected bilateral knee disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970, with prior and subsequent periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The July 2007 rating decision continued a previously assigned 30 percent rating for the Veteran's right knee disability and denied his claim for a TDIU.  The March 2009 rating decision denied service connection for a low back disability and TBI.

In the March 2009 rating decision, the RO assigned a 100 percent disability rating for the Veteran's right knee disability from December 10, 2008, to January 31, 2010, based on the 13-month period following a total knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Therefore, this issue has been characterized as shown on the first page of this decision.

The Board notes that, in March 2012, the Veteran submitted a statement to withdraw all pending appeals before the agency of original jurisdiction (AOJ) and the Board.  At such time, the Veteran had perfected appeals for the four issues listed on the title page.  In September 2012, the AOJ acknowledged the Veteran's withdrawal.  In October 2012, the Veteran stated that he only wanted to withdraw issues that were on appeal to the Board.  In January 2013, the AOJ informed the Veteran that his four claims had been reinstated.  As addressed below, in December 2013, the Veteran withdrew his claim for entitlement to a TDIU.  In a January 2014 notification letter, the AOJ informed the Veteran that the issues of entitlement to an increased rating for a right knee disability and entitlement to service connection for a low back disability and TBI were currently on appeal.  As the AOJ took action and notified the Veteran that such issues were on appeal, the Board finds that it has jurisdiction over such claims.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the record.  

The Board notes that, after the issuance of the most recent supplemental statement of the case in April 2011, additional treatment records and statements by the Veteran were associated with the claims file without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c)(2014).  However, as the Veteran withdrew his claim as to a TDIU and it is herein dismissed, such records are irrelevant to such matter.  Moreover, as the Board herein reopens his previously denied claim for service connection for a low back disability, such action is entirely favorable and, therefore, no prejudice results to him.  Finally, as his claims for an increased rating for his right knee disability and service connection for his claimed secondary conditions are being remanded, the AOJ will have the opportunity to review the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to an increased rating for a right knee disability and entitlement to service connection for a low back disability and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2013 letter, prior to the promulgation of a decision on such issue, the Veteran stated that he wished to withdraw from appeal his claim of entitlement to a TDIU.

2.  In a final November 2005 decision, the Board denied entitlement to service connection for a low back disability.

3.  Evidence received since the final November 2005 Board decision is not cumulative or redundant of the evidence at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The November 2005 Board decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 20.1100 (2005) [(2014)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

With respect to the issue of entitlement to a TDIU, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a December 2013 letter, prior to the promulgation of a decision on such issue, the Veteran stated that he wished to withdraw from appeal his claim of entitlement to a TDIU.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to that particular claim.  As such, the Board does not have jurisdiction to review the claim and the appeal of that claim must be dismissed.

II.  New and Material Evidence

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disability is completely favorable, no further actual is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

By way of background, the Veteran submitted an original claim for service connection for a low back disability in March 2001.  In a February 2002 rating decision, the RO denied service connection for a low back disability on the basis that there was no evidence showing that such disability was caused by an injury incurred during service.  The Veteran appealed that decision to the Board.  In a November 2005 decision, the Board denied the Veteran's claim on the basis that there was no competent medical evidence of record that causally or etiologically linked the Veteran's low back disability to his military service.  At such time, the evidence of record included the Veteran's service treatment records, VA and private treatment records, and statements provided by the Veteran.  

A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

In the present case, the November 2005 Board decision was sent to the Veteran and his rights to appeal were explained.  However, no further communication regarding the issue of his claim of entitlement to service connection for a low back disability was received until March 2007, when VA his application to reopen such claim.  Therefore, as the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration, the November 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2005) [(2014)]. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the November 2005 Board decision includes VA treatment records and various statements submitted by the Veteran.  Specifically, the Veteran has contended that his low back disability was caused or aggravated by his service-connected bilateral knee disabilities.  In this regard, in an October 2008 letter, the Veteran stated that he injured his back when he fell due to his right knee instability.  In a December 2009 statement, the Veteran contended that his right knee was longer than his left leg due to his right knee replacement, which aggravated his back.  Furthermore, in a July 2014 statement, the Veteran claimed that he fell in his bathroom and broke his back in February 2013 after his total left knee replacement.

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides a new theory of entitlement to service connection for a low back disability not previously considered, namely whether the Veteran's low back disability was caused or aggravated by his service-connected right knee disability.  As the claim for service connection for a low back disability was previously denied based on the absence of a connection between the current disability and military service, and the newly received evidence addresses a new theory of entitlement based on secondary service connection, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for a low back disability is reopened. 


ORDER

The appeal with respect to the Veteran's claim for a TDIU is dismissed.

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

With respect to the merits of the issues of entitlement to an increased rating for a right knee disability and entitlement to service connection for a low back disability and TBI, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Increased Rating Claim

The Veteran is service-connected for right knee meniscectomy residuals, status post total knee replacement, evaluated as 30 percent disabling prior to December 10, 2008; 100 percent disabling from December 10, 2008; and 30 percent disabling from February 1, 2010.  He filed a claim for an increased rating for his right knee disability in September 2006.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his right knee disability.  In this regard, the Board observes that he was last examined by VA in October 2011.  In a December 2014 appellant's brief, the Veteran's representative stated that the Veteran's right knee disability has "gotten progressively worse over time."  Thus, the Board finds that a remand is necessary to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Service Connection Claims

The Board notes that the Veteran has not yet been afforded a VA examination to address whether his low back disability and TBI were caused or aggravated by his service-connected bilateral knee disability.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In the instant case, as noted above, the Veteran alleges that his low back disability is caused or aggravated by his service-connected bilateral knee disabilities, to include as a result of injuries due to falls caused by the latter disorders.  Specifically, in an October 2008 letter, the Veteran stated that he injured his back when he fell due to his right knee instability.  In a December 2009 statement, the Veteran contended that his right knee was longer than his left leg due to his right knee replacement, which aggravated his back.  Furthermore, in a July 2014 statement, the Veteran claimed that he fell in his bathroom and broke his back in February 2013 after his total left knee replacement.

With respect to the Veteran's claim for a TBI, he contends that he has a TBI due to his falling and hitting his head as a result of his bilateral knee disability.  In a June 2008 letter, the Veteran stated, "[f]or the remainder of 2003, all of 2004 and until August of 2005, my right knee kept slipping and caused me to fall backwards, hitting the back of my head."  During a February 2008 neuropsychological evaluation with Dr. C.B., the Veteran reported that he had multiple falls over the past few years because of knee difficulties.  Dr. C.B. noted that the Veteran was suspected of having a series of minor concussions and he was having difficulties with his memory.  Dr. C.B. diagnosed the Veteran with cognitive dysfunction, not otherwise specified, and indicated that such diagnosis was "probable mild post concussive syndrome."  The Veteran was also diagnosed with dysthymic disorder and possible bipolar type II disorder.  VA treatment notes from a June 2008 physical therapy consult indicate that the Veteran hit his head several times, resulting in TBI.  September 2008 private treatment notes by Dr. R.M. indicate that the Veteran has a "brain injury from falls."  The Veteran reported during such treatment that he falls due to his knee instability.  November 2008 VA treatment records indicate that the Veteran has had many falls due to his right knee hyperextending and it was noted that, in mid-August, the Veteran fell and hit his head on glass doors.  The Board also notes that March 2013 VA treatment records indicate that the Veteran fell and lost consciousness that month following a left total knee replacement.

Accordingly, in light of the above-noted evidence, the Board finds that the Veteran should be afforded VA examinations to determine whether his low back disability and TBI were caused or aggravated by his service-connected bilateral knee disability.  See 38 C.F.R. § 3.159(c)(4).

All Claims

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, the Board notes that the record includes treatment records from the Boise, Idaho, VA Medical Center dated through November 2013.  Furthermore, it is clear that the Veteran also seeks private treatment in addition to VA treatment.  Therefore, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Boise VA facility dated from November 2013 to the present


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records referable to his right knee disability, low back disability, and TBI.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Boise VA facility dated from November 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right knee disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After examining the Veteran, the medical examiner(s) should address the following:

a) Provide the Veteran's range of motion findings in extension and flexion of the right knee;

b) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint.  If feasible, the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

c) Evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee.  If so, the examiner should describe whether such instability or subluxation is slight, moderate, or severe in degree.

d)  Indicate whether the Veteran has dislocated or removed semilunar cartilage (meniscus) and, if so, any symptoms associated with such finding.   

e)  Describe the impact that the Veteran's right knee disability has on his employability. 

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination in connection with his claim for service connection for a low back disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following a review of the record, the examiner is asked to provide the following opinions regarding the etiology and nature of the Veteran's claimed low back disability:

a)  Identify the Veteran's currently diagnosed low back disabilities.

b)  With respect to each low back disability diagnosed, provide an opinion as to whether such is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by the Veteran's service-connected bilateral knee disability.  Specifically address the Veteran's statements that his back was injured due to falls caused by bilateral knee instability.  Further, address the Veteran's statement that his back disability was aggravated by a leg length discrepancy.

A detailed rationale for all opinions expressed should be provided.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination in connection with his claim for service connection for TBI.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following a review of the record, the examiner is asked to provide the following opinions regarding the etiology and nature of the Veteran's claimed TBI:

a)  Determine if the Veteran meets the criteria for a clinical diagnosis of TBI.

b)  If a diagnosis of TBI is not rendered, provide an opinion reconciling that decision with the above-cited evidence noting minor concussions, difficulty with memory, cognitive dysfunction, and diagnoses of mild post-concussive syndrome and TBI.

c)  If TBI is diagnosed, provide an opinion as to whether such is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by the Veteran's service-connected bilateral knee disability.  Specifically address the Veteran's statements that he fell and struck his head due to his bilateral knee instability.

A detailed rationale for all opinions expressed should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


